Appeal from an order of the Monroe County Court (Frank E Geraci, Jr., J), entered January 7, 2004. The order determined that defendant is a level three risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Contrary to the contention of defendant, County Court’s determination that he is a level three risk pursuant to the Sex Offender Registration Act (Correction Law *1205§ 168 et seq.) is supported by the requisite clear and convincing evidence and thus should not be disturbed (see § 168-n [3]; People v Hampton, 300 AD2d 641 [2002], lv denied 99 NY2d 510 [2003]). Present—Gorski, J.P., Martoche, Smith, Green and Pine, JJ.